Merrick, J.
More than two years had elapsed after the right of all persons claiming to be creditors of the defendant’s intestate to maintain an action against him on account of his alleged indebtedness to them had been barred by the statute of limitations, (Gen. Sts. c. 97, § 5,) before St. 1861, c. 174, under § 2 of which the present bill is brought and prosecuted, was enacted. In relation to them, she had fully executed her trust, and had become substantially exonerated from all further responsibility as administratrix of the estate, except as to any liability which she still might remain under to the heirs at law. Unless, therefore, the last mentionéd statute is to have such retroactive operation as will take from her the benefit of that security and protection to which, at the time of its enactment, she was entitled under and by force of the statute of limitations, there is no foundation for the support of the bill, and it is conceded by the plaintiff that it cannot be maintained.
It is one of the most firmly settled rules in the interpretation of statutes, that they shall always be assumed to have a prospective operation only, unless the intention of the legislature that they should apply' to that which is already past when they take effect is distinctly expressed or clearly to be implied from their provisions. That a statute is not to have any retrospective operation is said by Chancellor Kent, in commenting upon the *447discussion of the question in the case of Dash v. Van Kleeck, 7 Johns. 477, to have been there shown to be founded not only on English law, but in the principles of general jurisprudence. 1 Kent Com. (6th ed.) 455. This statement of the doctrine, however, is undoubtedly subject to some qualification. It is not strictly and rigidly applicable in all cases in respect to statutes of a remedial character. But it is always to prevail except where a different intent is distinctly indicated and provided for. And the general rule is laid down, as one not subject to any exception, that they are never to be allowed to have a retroactive operation, where it is not required either by the express command of the legislature, or by an unavoidable implication arising from the necessity of adopting such a construction in order to give plenary effect to their provisions. Gerry v. Stoneham, 1 Allen, 322. Murray v. Gibson, 15 How. (U. S.) 423. King v. Tirrell, 2 Gray, 331. Smith on Con. and Stat. Law, § 172.
Applying this rule to St. 1861, c. 174, it is plain that it must be so construed as that it shall have only a future effect. For although it is so broad and comprehensive in its terms that it might embrace all cases, and apply to the past as well as to the future, yet there is nothing in any of its provisions declaratory of the will of the legislature that it shall have a retroactive operation, or showing any necessity of so interpreting it. It will have complete effect if confined in its operation to cases arising subsequently to its enactment. Its construction therefore must be in accordance with the general rule ; and it follows that the plaintiff cannot avail himself of it to sustain his bill, and the demurrer to it must be sustained.